 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   STEVEN M MCCLAM II,

 9                             Plaintiff,                 Case No. C19-96-RAJ-MLP

10          v.                                            ORDER OF DISMISSAL

11   KING COUNTY JAIL, et al.,

12                             Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.
     Peterson, United States Magistrate Judge, objections or responses to that, and the remaining
15
     record, the Court finds and ORDERS:
16
            (1)     The Court ADOPTS the Report and Recommendation.
17          (2)     Defendants’ motion for summary judgment (dkt. # 23) is GRANTED.
            (3)     This action is DISMISSED with prejudice.
18
            (4)     The Clerk is directed to send copies of this Order to the parties and to Judge
19
     Peterson.
20
            Dated this 10th day of May, 2021.
21

22
                                                          A
23                                                        The Honorable Richard A. Jones
                                                          United States District Judge



     ORDER OF DISMISSAL - 1
